DETAILED ACTION
Claims 1-49 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment 
Claims 28, 29, 38, and 48 should be amended to remove the multiple claim dependencies.  It is further noted that claim 38 is drawn to “use of one or more peptides” but dependent claims 41 and 42 refer to “the method of”.

Note that for the purposes of restriction, Group X (claims 38-42), are being interpreted as method claims. In response to this restriction requirement, Applicant is advised to amend claims 49-57 to remove the “use of” claim construction. If claims 38-42 are amended to be a product, the claims will be included in an appropriate group reflecting the peptide/SEQ ID NO.  If claims 38-42 are amended to be method claims, they will remain in Group X.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claim(s) 1-9, 28, 48 and 49, drawn to a peptide of SEQ ID NO: 50, classified in C07K 14/00.
Group II, claim(s) 10-13, 28, 48 and 49, drawn to a peptide of SEQ ID NO: 51 classified in C07K 14/00.
Group III, claim(s) 14-17, 28, 48 and 49, drawn to a peptide of SEQ ID NO: 52 classified in C07K 14/00.
Group IV, claim(s) 18-21, 28, 48 and 49, drawn to a peptide of SEQ ID NO: 53 classified in C07K 14/00.
V, claim(s) 22-25, 28, 48 and 49, drawn to a peptide of SEQ ID NO: 54 classified in C07K 14/00.
Group VI, claim(s) 26, 28, 48 and 49, drawn to a peptide of SEQ ID NO: 80 classified in C07K 14/00.
Group VII, claim(s) 27, drawn to a Markush group of recited peptides classified in C07K 14/605.
Group VIII, claims 29-33, drawn to a method for treating a patient for a metabolic disease or disorder comprising one or more peptides of claims 1-26, classified in A61K 38/16.
Group IX, claims 34-37, drawn to a method for treating a patient for a metabolic disease or disorder comprising one or more peptides of claim 27, classified in A61K 38/00.
Group X, claims 38-42, use of one or more peptides of claims 1-26 for manufacture a medicament for the treatment of a metabolic disease or disorder, classified in A61K 38/16.
Group XI, claims 43-47, drawn to a method for treating a patient for a metabolic disease or disorder comprising a peptide of claim 27 and insulin, classified in A61K 38/28.

The inventions are independent or distinct, each from the other because:
Inventions of Groups I-VII and VIII-XI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the peptides of groups I-VII can be used in materially different method, e.g., preparation of antibodies against the peptides.
Inventions of Groups I-VII are directed to related compositions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to distinct peptide sequences.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Groups VIII-XI are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to specific patient population and administering distinct peptide sequences.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention has separate classification and separate status in the art.  Further, each group of invention requires a different field of search in different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Peptides of Groups I-XI
Metabolic disease or disorders Groups VIII-XI
The species are independent or distinct because the amino acid sequences are different due to the different amino acid contents, leading to different structures.  Further, search for one would not necessarily lead to the other.  Additionally, a search for the recited peptide would not necessarily lead to our relating to a method of treatment. The recited metabolic diseases and disorders encompass specific patient populations and etiologies.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-49 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: there is an examination and search burden for these patently distinct species due to their mutually exclusive characteristics.  The species require different field of search (e.g., searching different classes/subclasses or electronic sources, or employing different search queries); and/or the prior art applicable to one species would not necessarily be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 USC 101 and/or 35 USC 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
If Group I is elected, Applicant is required to elect a single disclosed species of a peptide sequence of the formula of SEQ ID NO: 50 in which the amino acid sequence is fully defined. 
If Group II is elected, Applicant is required to elect a single disclosed species of a peptide sequence of the formula of SEQ ID NO: 51 in which the amino acid sequence is fully defined. 
If Group III is elected, Applicant is required to elect a single disclosed species of a peptide sequence of the formula of SEQ ID NO: 52 in which the amino acid sequence is fully defined. 
If Group IV is elected, Applicant is required to elect a single disclosed species of a peptide sequence of the formula of SEQ ID NO: 53 in which the amino acid sequence is fully defined. 
If Group V is elected, Applicant is required to elect a single disclosed species of a peptide sequence of the formula of SEQ ID NO: 54 in which the amino acid sequence is fully defined. 
If Group VI is elected, Applicant is required to elect a single disclosed species of a peptide sequence of the formula of SEQ ID NO: 80 in which the amino acid sequence is fully defined. 
If Group VII is elected, Applicant is required to elect a single disclosed species of a peptide sequence of the recited Markush group. Examiner expressly notes that the election of species for Group VII is not merely election of a peptide e.g., TP340- but the actual substituent amino acid sequences that fall under the Applicant named peptide TP340.
If Group VIII is elected, Applicant is required to elect a single disclosed fully defined species of a peptide sequence, as well as a metabolic disease to be treated with the peptide. 
If Group IX is elected, Applicant is required to elect a single disclosed fully defined species of a peptide sequence, as well as a metabolic disease to be treated with the peptide. Examiner expressly notes that the election of species for Group IX is not merely election of a peptide e.g., TP340- but the actual substituent amino acid sequences that fall under the Applicant named peptide TP340.
If Group X is elected, Applicant is required to elect a single disclosed fully defined species of a peptide sequence, as well as a metabolic disease to be treated with the peptide.  If applicant elects a method of manufacturing the peptide, the specific steps of manufacturing are requested.
If Group XI is elected, Applicant is required to elect a single disclosed fully defined species of a peptide sequence, as well as a metabolic disease to be treated with the peptide. Examiner expressly notes that the election of species for Group IX is not merely election of a peptide e.g., TP340- but the actual substituent amino acid sequences that fall under the Applicant named peptide TP340.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (see MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/Examiner, Art Unit 1654